



EXHIBIT 10.3(G)


FACEBOOK, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:


Unless otherwise defined herein, the terms defined in the Facebook, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:    
Address:    
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:    
Date of Grant:    
Vesting Commencement Date:    
Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the following schedule:









By accepting (whether in writing, electronically or otherwise) the RSUs, and as
a condition to and in consideration of the grant, vesting, and settlement of the
RSUs, Participant acknowledges and agrees to the following:
Participant agrees and acknowledges that in the event Participant’s service
status with the Company (or a Subsidiary or affiliate, as the case by may be)
changes: (i) the Vesting Schedule may change prospectively, or (ii) a portion of
the award may be subject to forfeiture. Any such changes or forfeiture will
occur in accordance with Company policies including but not limited to policies
relating to full- or part-time status, leaves of absence, work schedules, and
vesting of awards.


Participant understands that Participant’s employment or consulting relationship
or service with the Company (or a Subsidiary or affiliate, as the case may be)
is for an unspecified duration, can be terminated at any time in accordance with
the applicable law (which may include “at-will” employment) and that nothing in
this Notice, the RSU Agreement or the Plan changes the nature of that
relationship. Participant acknowledges that the vesting of the RSUs pursuant to
this Notice is earned only by continuing service as an Employee, Director or
Consultant of the Company (or a





--------------------------------------------------------------------------------





Subsidiary or affiliate, as the case may be). By receiving the RSUs, Shares, or
otherwise any benefit relating to the RSUs, Participant also acknowledges that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference, Participant has
read both the RSU Agreement and the Plan, and Participant consents to the
electronic delivery as set forth in the RSU Agreement.


Finally, please note that the RSU Agreements includes the Country-Specific
Addendum, which provides additional notices, disclaimers, and/or terms and
conditions that apply to employees in the countries listed. Participant
understands and agrees that if Participant works, resides, moves to, or
otherwise is or becomes subject to applicable laws or Company policies of any
such jurisdictions at any time, such country-specific notices, disclaimers
and/or terms and conditions will apply to Participant, unless otherwise
determined by the Company in its sole discretion. In particular, any elections
or special provisions for such country (including but not limited to provisions
for certain tax treatment; social contributions; potential or mandatory
forfeiture of grants in certain circumstances or countries, e.g., Israel or
China; and applicable holding periods, sale restrictions, or processing of
proceeds) may apply to Participant’s RSUs or Shares as from the date of grant,
even if Participant was not subject to such country laws or policies at the time
of grant. However, because applicable laws and policies are subject to change,
the Country-Specific Addendum is not exhaustive. As provided for in the RSU
Agreement, the Company also retains the right to impose other requirements in
relation to Participant’s participation in the Plan to the extent necessary or
advisable in order to comply with applicable laws or facilitate the
administration of the Plan or this Agreement and to require Participant to sign
any additional agreements or undertakings that may be necessary or advisable to
accomplish the foregoing.


If Participant does not wish to accept the RSUs and the terms and conditions of
the RSU Agreement and the Plan, Participant should notify peeps@fb.com anytime
prior to 14 calendar days before the first vesting event.   In this case, the
RSU award will be cancelled and no benefits from the RSU award nor any
compensation or benefits in lieu of the RSU award will be provided to
Participant.







--------------------------------------------------------------------------------







FACEBOOK, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Facebook, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Award Agreement (Restricted Stock Units) (the “Agreement”).
Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement (including any and all exhibits and
addenda thereto).
1.Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4.    Non-Transferability of RSUs. RSUs may not be sold, assigned, transferred,
pledged, hypothecated, or otherwise disposed of in any manner other than by will
or by the laws of descent or distribution or unless otherwise permitted by the
Committee on a case-by-case basis.
5.    Termination. If Participant’s service Terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate. In case of any dispute as
to whether Termination has occurred, the Company shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination for purposes of the Plan. For the avoidance of doubt, it is noted
that, except as may be agreed to in the sole discretion of the Company, if
Participant is Terminated by his/her employer for any reason or if Participant’s
Termination is due to his/her voluntary resignation, all unvested RSUs shall be
forfeited as of the date on which Participant is no longer actively providing
services, and no vesting shall continue during any notice period that may be
mandated in relation to his Termination, whether specified under contract or
applicable law, including any “garden leave” or similar period.
6.    Withholding Taxes. Prior to the settlement of Participant’s RSUs and as a
condition to and in consideration of the grant, vesting, and settlement of the
RSUs, Participant shall pay or make adequate arrangements satisfactory to the
Company (and any Subsidiary or affiliate) to satisfy all withholding obligations
of the Company (and any Subsidiary or affiliate) and any other amounts in
relation to the RSUs, including any applicable taxes, social contributions,
required deductions, or other payments.  In this regard, Participant authorizes
the Company (and any Subsidiary or affiliate) to withhold all such amounts
legally payable by Participant.  In this regard, Participant authorizes the
Company (and any Subsidiary or affiliate), at the direction and discretion of
the Committee, to satisfy all obligations by one or a combination of the
following:  (i) payment of a cash amount by Participant, (ii) by withholding
from Participant’s wages or other cash compensation paid to Participant by the
Company (and any Subsidiary or affiliate), (iii) withholding Shares based on the
Fair Market Value of the Shares that otherwise would be issued to Participant
when Participant’s RSUs are settled, provided that the Company does not withhold
more than the amount of Shares necessary to satisfy the maximum statutory
withholding amount, (iv) by withholding from proceeds of the sale of Shares
acquired upon settlement of the RSUs through a voluntary or mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further action by Participant), or (v)





--------------------------------------------------------------------------------





by any other arrangement approved by the Committee, all under such rules as may
be established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable.  The Company may
refuse to deliver the Shares or the proceeds from the sale of Shares if
Participant fails to comply with Participant’s obligations in connection with
the tax withholding or other payments as described in this section.
7.    Acknowledgment. As a condition to, and in consideration of, the grant,
vesting, and settlement of the RSUs, the Company and Participant agree that the
RSUs are granted under and governed by the Notice, this Agreement (including the
Country-Specific Addendum hereto) and the provisions of the Plan. By receiving
the RSUs, Shares, or otherwise any benefit relating to the RSUs, Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.
8.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the issuance of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9.    Data Protection. In order to enable the Company to properly administer the
Plan and the RSUs received by the Participant pursuant to the Plan, Participant
hereby gives explicit consent to the Company, any Subsidiary, Parent or
Affiliate of the Company, and/or any delegates to collect and process
(electronically or otherwise) personal data, including sensitive and financial
data, about himself or herself necessary to administer the Plan and RSUs
received by Participant pursuant to the Plan. Such data may include, but is not
limited to, Participant's name, work authorization, government or tax
identification number, date of birth, beneficiaries' contact information, RSU
grant history, and compensation information. Participant also hereby gives
explicit consent to the Company and any Subsidiary, Parent or Affiliate of the
Company to transfer (electronically or otherwise) any such data outside the
country in which Participant is living or employed (including to the United
States), as well as to third-party providers (in Participant’s home country or
the United States or other countries) of legal, tax, benefits, administration or
other services to the Company (and any Subsidiary, Parent or Affiliate of the
Company) or employees of any such entity, including but not limited to the
designated broker for the Plan, Charles Schwab. The legal person for whom such
personal data is intended to be used is the Company and/or any Subsidiary,
Parent or Affiliate of the Company. Participant further understands that the
Company and/or its Subsidiary , Parent or Affiliate may report information
regarding the Participant and/or the RSU to tax authorities or other
governmental agencies as may be required to comply with applicable laws.
10.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable national or local laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. Furthermore, the applicable laws of the jurisdiction in which
Participant is living or working at the time of grant, vesting and/or settlement
of the RSUs and/or disposition of the Shares received thereunder (including any
rules or regulations governing securities, exchange control, tax, labor or other
matters) and any other applicable laws may restrict or prevent settlement of the
RSUs and/or disposition of the Shares received thereunder or may subject
Participant to additional procedural or regulatory requirements. The Company
will be under no obligation to register or qualify the Plan, the RSUs or the
Shares with, or to effective compliance with the registration, qualification or
other requirements of, any foreign governmental authority and the Company will
have no liability for any inability or failure to do so.
11.    Country-Specific Addendum and Additional Requirements. The RSUs, any
Shares to be issued upon settlement of the RSUs and participation in the Plan
shall be subject to any different or additional terms and conditions set forth
in the Country-Specific Addendum hereto. Moreover, the Company reserves the
right to impose other





--------------------------------------------------------------------------------





requirements on the RSUs, the Shares to be issued upon settlement of the RSUs
and participation in the Plan to the extent necessary or advisable for legal or
administrative reasons and to require Participant to sign any additional
agreements or undertakings that may be necessary or advisable to accomplish the
foregoing. Such requirements will apply as from the date of grant, including in
circumstances where Participant moves to another country after the date of
grant, unless otherwise determined by the Company in its sole discretion.
12.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of this Agreement shall be enforceable in accordance with its terms.
13.    Governing Law; Choice of Venue. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflict of
laws. For purposes of litigating any dispute that may arise directly or
indirectly from the Plan, the Notice and this Agreement, the parties hereby
submit and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts of the United States for the Northern
District of California and no other courts.
14.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate Participant’s
service in accordance with applicable laws, which may provide for the
termination of Participant’s service for any reason, with or without cause.
15.    Nature of Grant. As a condition to, and in consideration of, the grant,
vesting, and settlement of RSUs, and in receiving the award of RSUs, Shares, or
any other benefit relating to the RSUs, Participant acknowledges, understands
and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be unilaterally modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan and this
Agreement;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs or other
Awards, or benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;
(d)Participant is voluntarily participating in the Plan;
(e)the RSUs and the Shares subject to the RSUs, and the income from and value of
same, are an extraordinary item that do not constitute compensation of any kind
for services of any kind rendered to the employer, the Company or any Subsidiary
or Parent of the Company and are outside the scope of Participant’s employment
or service contract, if any;
(f)the RSU and the shares of Common Stock subject to the RSU, and the income
from and value of same, are not intended to replace any pension rights or
compensation;





--------------------------------------------------------------------------------





(g)the RSUs and the Shares subject to the RSUs, and the income from and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the employer, the Company or any Subsidiary,
Parent or Affiliate of the Company;
(h)unless otherwise agreed with the Company, the RSU and the Shares subject to
the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Parent, Subsidiary or Affiliate of the Company;
(i)the RSUs and Participant’s participation in the Plan will not be interpreted
to form an employment or service contract or relationship with the Company or
with any Parent, Subsidiary or Affiliate of the Company;
(j)the future value of the underlying Shares to be issued when the RSUs are
settled is unknown, indeterminable and cannot be predicted with certainty and
neither the Company nor any Parent, Subsidiary or Affiliate of the Company will
be liable for any decrease in the value of such RSUs or Shares or for any
foreign exchange rate fluctuations between Participant’s local currency and the
United States Dollar that may affect the value of any benefit Participant may
receive in relation to the RSUs or the Shares to be issued pursuant to the
settlement of the RSUs; and
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Termination or from any diminution in
value of the RSUs or Shares acquired upon settlement of the RSUs for any reason.
16.    Language. If the Notice, the Plan, this Agreement or any other documents
relating to the RSUs has been provided in a language other than English, the
English language documents will prevail in the case of any ambiguities or
divergences as a result of translation.
17.    Acknowledgment and Acceptance. By Participant’s acceptance (whether in
writing, electronically or otherwise) of the Notice or receipt of the RSUs,
Shares or any other benefit relating to the RSUs, and as a condition to and in
consideration of the grant, vesting, and settlement of the RSUs:
(a)Participant and the Company agree that the RSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement
(including any applicable terms and conditions provided in the Country-Specific
Addendum);
(b)Participant acknowledges receipt of a copy of the Plan and the Plan
prospectus and represents that Participant has carefully read and is familiar
with the provisions of the Plan, the Plan prospectus, the Notice and this
Agreement and has had an opportunity to obtain the advice of counsel prior to
executing this Agreement;
(c)Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement;
(d)Participant consents to the electronic delivery of the Notice, this
Agreement, the Plan, account statements, Plan prospectuses required by the SEC,
U.S. financial reports of the Company, and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy





--------------------------------------------------------------------------------





statements) or other communications or information related to the RSUs;
electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion; and
(e)Participant agrees to notify the Company upon any change in Participant’s
residence address.











--------------------------------------------------------------------------------






Country-Specific Addendum


This Country-Specific Addendum (the “Addendum”) includes additional (or, if so
indicated, different) terms and conditions that govern the RSUs if Participant
is subject to the laws of one or more of the jurisdictions listed herein. If
Participant is a citizen or resident of a jurisdiction (or is considered as such
for local law purposes) other than the one in which he or she is currently
residing and/or working or if Participant transfers to another jurisdiction
after being granted the RSUs, the Company will, in its discretion, determine the
extent to which the terms and conditions contained herein will be applicable to
Participant.
This Addendum also includes notifications relating to issues of which
Participant should be aware with respect to his or her participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the jurisdictions as of January 2018. Such laws are often
complex and change frequently. As a result, Participant should not rely on the
information in this Addendum as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be out of date at the time the RSUs vest or are settled or at the time
Participant sells Shares acquired under the Plan. In addition, the notifications
are general in nature and may not apply to Participant’s particular situation,
and the Company is not in a position to assure Participant of any particular
result. Accordingly, Participant should seek appropriate professional advice as
to how the laws in the relevant jurisdictions may apply to Participant’s
situation. If Participant is a citizen or resident of a jurisdiction (or is
considered as such for local law purposes) other than the one in which
Participant is currently working and/or residing or if Participant transfers to
another jurisdiction after being granted the RSUs, the information contained
herein may not be applicable to Participant in the same manner.
This Addendum forms part of the Agreement and should be read in conjunction with
the Agreement and the Plan. Unless otherwise defined herein, the terms defined
in the Plan or the Agreement, as applicable, shall have the same defined
meanings in this Addendum.
 
 
 
 






--------------------------------------------------------------------------------





All Non-U.S. Jurisdictions
Taxes
The following supplements Section 6 of the Agreement:


Participant acknowledges that, regardless of any action taken by the Company or,
if different, the Subsidiary or Affiliate employing Participant (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to participation in the Plan and legally applicable to Participant
(“Tax-Related Items”) is and remains Participant's responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired upon settlement
and the receipt of any dividends, and do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate my liability for Tax-Related Items or achieve any particular
tax result. Further, if Participant is subject to Tax-Related Items in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Without derogating from the provisions of Section 6(iii) above, the Company may
withhold or account for Tax-Related Items by considering maximum applicable
rates. If the Company determines the withholding amount using maximum applicable
rates, any over-withheld amount will be refunded in cash in accordance with
applicable laws and Participant will have no entitlement to the equivalent in
Shares. Further, if the obligation for the Tax-Related Items is satisfied by
withholding Shares as described in Section 6(iii) above, for tax purposes,
Participant will be deemed to have been issued the full number of Shares subject
to the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.


Insider Trading Restrictions/Market Abuse Laws
Participant acknowledges that, depending on Participant’s or Participant’s
broker's country of residence or where the Shares are listed, Participant may be
subject to insider trading restrictions and/or market abuse laws which may
affect his or her ability to accept, acquire, sell or otherwise dispose of the
Shares, rights to Shares (e.g., RSUs) or rights linked to the value of Shares
(e.g., phantom awards, futures) during such times Participant is considered to
have “inside information” regarding the Company as defined in the laws or
regulations in his or her country. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders Participant placed before
he or she possessed inside information. Furthermore, Participant could be
prohibited from (i) disclosing the inside information to any third party (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Keep in mind third parties includes fellow
employees. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under Facebook, Inc.
Insider Trading Policy as may be amended from time to time. Participant
acknowledges that it is his or her responsibility to comply with any
restrictions and that Participant should consult his or her personal legal
advisor on this matter.


Foreign Asset/Account Reporting, Exchange Control and Other Requirements
Without limitation to any requirements noted below for any specific country,
Participant may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the vesting and settlement of the RSUs,
the acquisition, holding and/or transfer of Shares or cash resulting from
participation in the Plan and/or the opening and maintaining of a brokerage or
bank account in connection with the Plan. Participant may be required to report
such assets, accounts, account balances and values, and/or related transactions
to the applicable authorities in his or her country. Participant may also be
required to repatriate sale proceeds or other funds received as a result of his
or her participation in the Plan to his or her country through a designated bank
or broker and/or within a certain time after receipt. Participant acknowledges
that it is his or her responsibility to comply with any applicable foreign
asset/account, exchange control and tax reporting and other requirements and
that Participant should consult his or her personal tax and legal advisors on
these matters.


Securities Law Notice
Unless otherwise noted herein, neither the Company nor the Shares are registered
with any local stock exchange or under the control of any local securities
regulator outside the U.S. This Agreement, the Plan, and any other
communications or materials that Participant may receive regarding participation
in the Plan do not constitute advertising or an offering of securities outside
the U.S. The issuance of securities described in any Plan-related documents is
not intended for offering or public circulation in Participant's jurisdiction.






--------------------------------------------------------------------------------





 
 






--------------------------------------------------------------------------------





European Union (“EU”)/ European Economic Area (“EEA”)


Data Privacy
The following replaces Section 9 of the Agreement:

In order to offer participation in the Plan, it is necessary for the Company to
collect and process certain information about Participant. Further detail about
this is set out below.


Participant’s participation in the Plan is voluntary. Participant may withdraw
from the Plan at any time. Withdrawal from the Plan will not affect
Participant’s salary as an employee or his or her employment; Participant would
merely forfeit the opportunities and benefits associated with the Plan.


If Participant withdraws from the Plan, the Company will cease to use
Participant’s information for the purpose of the Plan (subject to the data
retention requirements set out below).


 
Data Collection and Usage. The Company collects personal information about
Participant for purposes of administration of the Plan, including: name, home
address, telephone number and email address, date of birth, social insurance
number, passport or other identification number, salary, citizenship,
nationality, job title, any equity, shares of stock or directorships held in the
Company and its Affiliates, details of all RSUs or any other entitlement to
equity granted, canceled, vested, unvested or outstanding in Participant’s
favor, which the Company receives from Participant or the Employer (“Participant
Data”).


The Company will process and use Participant Data for the purposes of allocating
stock and implementing, administering and managing the Plan. The Company’s legal
basis for the processing of Participant’s Data is based on contractual necessity
for the performance of the Plan.


Stock Plan Administration Service Providers. The Company currently uses Charles
Schwab & Co., Inc. and its affiliated companies (“Charles Schwab”) as its
service provider for the Plan. The Company shares your Participant Data with
Charles Schwab for the purposes of implementing, administering and managing the
Plan. Charles Schwab is based in the United States. In the future, the Company
may select a different service provider and share Participant Data with another
company that serves in a similar manner. The Company’s service provider(s) will
open an account for Participant to receive and trade stock. Participant may be
asked to agree to separate terms and data processing practices with the service
provider(s), which is a condition to his or her participation in the Plan.


International Data Transfers. The Company and its service provider(s), including
Charles Schwab, are based in the United States, which means that it will be
necessary for Participant Data to be transferred to, and processed in, the US.
Participant should note that his or her country may have enacted data privacy
laws that are different from the United States and which may offer different
levels of protection. The legal basis for the transfer of Participant Data is
based on contractual necessity for the performance of the Plan.


Data Retention. The Company will use Participant Data only as long as is
necessary to implement, administer and manage his or her participation in the
Plan or as may be required by the Company in order to comply with legal or
regulatory obligations, including under tax and securities laws (which will
generally be no more than 7 years after the Participant ceases participating in
the Plan).


Data Subject Rights. Participant has a number of rights under data privacy laws
in his or her country. Depending on where Participant is based, his or her
rights may include: (a) the right of access to the Participant’s personal data
held by the Company, (b) the right of rectification of incorrect data, (c) the
right to erasure of data, (d) the right to restriction of processing, and (e)
the right to data portability.


If you have any questions about any aspect of the Plan or these terms, please
contact peeps@fb.com.








--------------------------------------------------------------------------------





 
 
 
 
Argentina


Exchange Control Notice
Argentine currency exchange restrictions and reporting requirements may apply to
the RSUs and any Shares acquired under the Plan; the relevant laws and
regulations are subject to frequent change. Participant should consult his or
her personal legal advisor to ensure compliance with the applicable
requirements.


Foreign Asset/Account Reporting Notice
If Participant holds Shares as of December 31 of any year, he or she is required
to report the holding of the Shares on his or her personal tax return for the
relevant year.
 
 
 
 






--------------------------------------------------------------------------------





Australia


Securities Law Notice
This disclosure has been prepared in connection with offers to Participants in
Australia. It has been prepared to ensure that this grant of RSUs (the “Offer”)
complies with Australian Securities and Investments Commission (“ASIC”) Class
Order 14/1000 and the relevant provisions of the Australian Corporations Act
2001.


Additional Documents
In addition to the information set out in the Agreement, Participant is also
being provided with copies of the Plan and the U.S. prospectus for the Plan
(collectively, the “Additional Documents”). The Additional Documents provide
further information to help Participant make an informed investment decision
about participating in the Plan. Neither the Plan nor the U.S. prospectus for
the Plan is a prospectus for the purposes of the Australian Corporations Act
2001. Participant should not rely upon any oral statements made in relation to
this Offer. Participant should rely only upon the statements contained in the
Agreement and the Additional Documents when considering participation in the
Plan.


Any information given to Participant in connection with the Offer is general
information only. It does not take into account the objectives, financial
situation and needs of any particular person. No financial product advice is
provided in the documentation relating to the Plan and nothing in the
documentation should be taken to constitute a recommendation or statement of
opinion that is intended to influence Participant in making a decision to
participate in the Plan. Participant should consider obtaining his or her own
financial product advice from an independent person who is licensed by the ASIC
to give such advice. 


Common Stock
Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation. A holder of a Share is entitled to one vote for every
Share held. The Shares are traded on the Nasdaq in the United States of America
under the symbol “FB”. The Shares are not liable to any further calls for
payment of capital or for other assessment by the Company and have no sinking
fund provisions, pre-emptive rights, conversion rights or redemption provisions.


Risks of Participation in the Plan
Investment in Shares involves a degree of risk. Participants should have regard
to risk factors relevant to investment in securities generally and, in
particular, to the holding of Shares. For example, the price at which Shares are
quoted on the Nasdaq may increase or decrease due to a number of factors. There
is no guarantee that the price of the Shares will increase. Factors which may
affect the price of Shares include fluctuations in the domestic and
international market for listed stocks, general economic conditions, including
interest rates, inflation rates, commodity and oil prices, changes to government
fiscal, monetary or regulatory policies, legislation or regulation, the nature
of the markets in which the Company operates and general operational and
business risks.


In addition, the Australian dollar value of any Shares acquired upon settlement
will be affected by the U.S. dollar/Australian dollar exchange rate.
Participation in the Plan involves certain risks related to fluctuations in this
rate of exchange.
Ascertaining the Market Price of Shares
Participants may ascertain the current market price of the Shares as traded on
the Nasdaq at http://www.nasdaq.com under the symbol “FB.” The Australian dollar
equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This will not be a prediction of what the market price per Share will be when
the RSUs vest or when the Shares are issued or of the applicable exchange rate
on the actual vesting date or date the Shares are issued.
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (the “Act”) applies (subject to the conditions in that Act).






--------------------------------------------------------------------------------





 
 
 
 
Belgium


Foreign Asset / Account Reporting Notice
If Participant is a resident of Belgium, he or she will be required to report
any security (e.g., Shares acquired under the Plan) or bank account (including
brokerage accounts) established outside of Belgium on his or her annual tax
return. In a separate report, he or she will be required to provide the National
Bank of Belgium with details regarding such foreign accounts (including the
account number, bank name and country in which any such account was opened).
 
 
Brazil
Compliance with Law
In accepting the grant of this Award, Participant agrees to comply with
applicable Brazilian laws and pay any and all Tax-Related Items.


Nature of Grant
This provision supplements Section 15 of the Agreement:


By accepting the RSUs, Participant agrees that (i) he or she is making an
investment decision, (ii) the Shares will be issued to him or her only if the
vesting conditions are met and any necessary services are rendered by
Participant over the vesting period, and (iii) the value of the underlying
Shares is not fixed and may increase or decrease over the vesting period without
compensation to Participant.
Exchange Control Notice
If Participant is a resident of Brazil, he or she will be required to submit a
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights (including any capital
gain, dividend or profit attributable to such assets) is equal to or greater
than US$100,000.
 
 
 
 






--------------------------------------------------------------------------------





Canada
Settlement
This provision supplements Section 1 of the Agreement:
 
Notwithstanding any discretion in the Plan, the Notice or the Agreement to the
contrary, settlement of the RSUs shall be in Shares and not, in whole or in
part, in the form of cash.


Termination
This provision replaces Section 5 of the Agreement:


If Participant’s service Terminates for any reason, all unvested RSUs shall be
forfeited to the Company forthwith, and all rights of Participant to such RSUs
shall immediately terminate. For the avoidance of doubt, it is noted that,
except as may be agreed to in the sole discretion of the Company, if Participant
is Terminated by his/her employer for any reason or if Participant’s Termination
is due to his/her voluntary resignation, all unvested RSUs shall be forfeited as
of the date that is the earlier of: (i) the date Participant’s employment is
terminated, and (ii) the date Participant is no longer actively providing
services to the Company or any of its Subsidiaries (regardless of the reason for
such Termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and no vesting shall continue
during any notice period in relation to his/her Termination, whether specified
under contract or statutory, regulatory or common law, including any “garden
leave” or similar period. In case of any dispute as to whether Termination has
occurred, the Company shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination for purposes
of the Plan.


Securities Law Notice
Participant is permitted to sell the Shares acquired under the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (e.g., the
Nasdaq).


Foreign Asset / Account Reporting Notice
If Participant is a Canadian resident, Participant is required to report his or
her foreign specified property (including Shares and rights to receive Shares
such as RSUs) on Form T1135 (Foreign Income Verification Statement) if the total
value of such foreign specified property exceeds C$100,000 at any time during
the year. RSUs must be reported (generally at nil cost) if the C$100,000 cost
threshold is exceeded because of other foreign property he or she holds. When
Shares are acquired, their cost generally is the adjusted cost base ("ACB") of
the Shares which would ordinarily equal the fair market value of the Shares at
the time of acquisition, but if other Shares are also owned, this ACB may have
to be averaged with the ACB of the other Shares.


The following provisions apply to Participants who are residents of Quebec:


Data Privacy  
The following provision supplements Section 9 of the Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and any Parent, Subsidiary or
Affiliate and the administrator of the Plan to disclose and discuss the Plan
with their advisors. Participant further authorizes the Company and any Parent,
Subsidiary or Affiliate to record such information and to keep such information
in Participant's file.


Language Consent
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English. 


Consentement Relatif à la Langue Utilisée 
Les parties reconnaissent avoir expressément souhaité que la convention
(«Agreement»), ainsi que tous les documents, avis et procédures judiciares,
éxécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.






--------------------------------------------------------------------------------





 
 
 
 
Colombia
Nature of Grant
This provision supplements Section 15 of the Agreement:


Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of “salary”
for any legal purpose.


Exchange Control Notice
Prior approval from a government authority is not required to purchase and hold
foreign securities or to receive an equity award.  However, if the value of
foreign investments, including the value of any equity awards, equals or exceeds
US $500,000 (as of December 31 of the applicable year), such investments must be
registered with the Central Bank (Banco de la República). When the foreign
investment is liquidated, the proceeds do not have to be repatriated to
Colombia. However, if the investment was registered with the Central Bank,
Participant must cancel the registration no later than March 31 of the year
following the year of the liquidation or Participant will be subject to fines.


Foreign Asset / Account Reporting Notice
Participant must file an annual informative return with the Colombian Tax Office
detailing any assets held abroad. If the individual value of any of these assets
exceeds a certain threshold, Participant must describe each asset and indicate
the jurisdiction in which it is located, its nature and its value.
 
 
 
 
Denmark
Employer Statement
Participant acknowledges that he or she has received the attached Employer
Statement, translated into Danish, which sets forth additional terms of the RSUs
as required by the Danish Stock Option Act, to the extent that the Danish Stock
Option Act applies to the RSUs.


Foreign Asset / Account Reporting Notice 
Danish residents must submit certain forms to the Danish tax authorities:
Erklæring V must be completed in connection with the deposit of any securities
(including Shares acquired under the Plan) into a bank or brokerage account
outside of Denmark and Erklæring K must be completed to report the existence of
any account outside of Denmark in which Shares or cash will be held. These forms
are available at the website of the Danish Tax Authorities.
 
 






--------------------------------------------------------------------------------





SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding the restricted stock units granted to you by Facebook, Inc. (the
“Company”) under the Facebook, Inc. 2012 Equity Incentive Plan (the “Plan”) in a
written statement.


This statement contains information applicable to your participation in the
Plan, as required under the Stock Option Act, while the other terms and
conditions of your restricted stock units (“RSUs”) are described in detail in
the Plan and the Restricted Stock Unit Award Agreement (the “Agreement”), both
of which have been made available to you. Capitalized terms used but not defined
herein shall have the same meanings given to them in the Plan or the Agreement,
as applicable.


Section 1 of the Stock Option Act provides that the Stock Option Act only
applies to employees. Employees are defined in section 2 of the Stock Option Act
as persons who receive remuneration for their personal services in an employment
relationship. Persons, including managers, who are not regarded as employees
under the Stock Option Act, will not be subject to the Stock Option Act. If you
are not an employee within the meaning of the Stock Option Act, the Company
therefore has no obligation to issue an employer information statement to you
and you will not be able to rely on this statement for legal purposes, since
only the terms and conditions set out in the Plan apply.


1.    Date of grant


The date of grant of your RSUs is the date that the Board or Committee that
approved a grant for you determined it would be effective, which is set forth in
the Notice.


2.
Terms or conditions for RSU grant



The grant of RSUs under the Plan is made at the sole discretion of the Company.
Employees, Non-Employee Directors and Consultants of the Company and its
Affiliates, are eligible to receive grants under the Plan. The Board has broad
discretion to determine who will receive RSUs and to set the terms and
conditions of the RSUs. The Company may decide, in its sole discretion, not to
make any grants of RSUs to you in the future. Under the terms of the Plan and
the Agreement, you have no entitlement or claim to receive future grants of
RSUts.


3.
Vesting date or period



The RSUs will vest over a period of time (as set forth in the Agreement),
subject to your continued employment through the applicable vesting date and
other conditions set forth in the Plan and Agreement, and subject to Section 5
of this statement.





--------------------------------------------------------------------------------







4.
Exercise Price



No exercise price is payable upon the conversion of your RSUs into Shares in
accordance with the vesting and settlement schedule described in the Agreement.


5.
Your rights upon termination of employment



The treatment of your RSUs upon termination of employment will be determined
under Sections 4 and 5 of the Stock Option Act unless the terms contained in the
Plan and the Agreement are more favorable to you than Sections 4 and 5 of the
Stock Option Act. If the terms contained in the Plan and the Agreement are more
favorable to you, then such terms will govern the treatment of your RSUs upon
termination of employment.


6.
Financial aspects of participating in the Plan



The grant of RSUs has no immediate financial consequences for you. The value of
the RSUs is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.


Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of Company shares is unknown and cannot be
predicted with certainty.


Facebook, Inc.




1601 Willow Road
Menlo Park, CA 94025
U.S.A.





--------------------------------------------------------------------------------





SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold ("Aktieoptionsloven") er du berettiget til i en skriftlig
erklæring at modtage følgende oplysninger om de betingede aktier (på engelsk:
Restricted Stock Units), som du tildeles af Facebook, Inc. ("Selskabet") i
henhold til Facebook, Inc.'s 2012 Equity Incentive Plan ("Planen").


Denne erklæring indeholder, i henhold til Aktieoptionsloven, de oplysninger, der
er gældende for din deltagelse i Planen, mens de øvrige kriterier og betingelser
for dine betingede aktier ("Betingede Aktier") er beskrevet nærmere i Planen og
i Restricted Stock Unit Award Agreement ("Aftalen"), som begge er stillet til
rådighed for dig. Begreber, der står med stort begyndelsesbogstav i denne
arbejdsgivererklæring, men som ikke er defineret heri, har den betydning, der er
defineret i Planen, hhv. Aftalen.


I henhold til Aktieoptionslovens § 1 finder loven kun anvendelse for
lønmodtagere. Lønmodtagere er defineret i Aktieoptionslovens § 2 som personer,
der modtager vederlag for personligt arbejde i tjenesteforhold. Personer,
herunder direktører, som ikke anses for at være lønmodtagere i
Aktieoptionslovens forstand, er ikke omfattet af Aktieoptionsloven. Hvis du ikke
er lønmodtager i Aktieoptionslovens forstand, er Selskabet derfor ikke
forpligtet til at udstede en arbejdsgivererklæring til dig, og du vil ikke i
juridisk henseende kunne henholde dig til denne arbejdsgivererklæring, da alene
Planens vilkår er gældende.


1.    Tildelingstidspunkt


Tidspunktet for tildelingen af dine Betingede Aktier er den dag, hvor den
Bestyrelse eller Komité, der godkendte din tildeling, besluttede, at den skulle
træde i kraft. Tidspunktet fremgår af Meddelelsen.


2.    Vilkår og betingelser for tildelingen af Betingede Aktier


Betingede Aktier, der er omfattet af Planen, tildeles udelukkende efter
Selskabets skøn. Tildeling kan i henhold til Planen ske til Medarbejdere,
Bestyrelsesmedlemmer og Konsulenter i Selskabet og dets Tilknyttede Selskaber.
Bestyrelsen har vide beføjelser til at bestemme, hvem der skal modtage Betingede
Aktier, og til at fastsætte betingelserne for de Betingede Aktier. Selskabet kan
frit vælge fremover ikke at tildele dig Betingede Aktier. I henhold til
bestemmelserne i Planen og Aftalen har du hverken ret til eller krav på fremover
at få tildelt Betingede Aktier.


3.    Modningstidspunkt eller -periode


De Betingede Aktier modnes over en periode (som anført i Aftalen), forudsat at
du på det relevante modningstidspunkt opfylder betingelsen om fortsat ansættelse
og de øvrige betingelser i Planen og i Aftalen, og med forbehold for pkt. 5 i
denne erklæring.


4.    Udnyttelseskurs


Ingen udnyttelseskurs skal betales i forbindelse med konvertering af dine
Betingede Aktier til Aktier i overensstemmelse med den i Aftalen beskrevne
modnings- og udnyttelsesplan.







--------------------------------------------------------------------------------





5.    Din retsstilling i forbindelse med fratræden


Dine Betingede Aktier vil i tilfælde af din fratræden blive behandlet i
overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i
Planen og Aftalen er mere fordelagtige for dig end Aktieoptionslovens §§ 4 og 5.
Hvis bestemmelserne i Planen og Aftalen er mere fordelagtige for dig, vil det
være disse bestemmelser, der er gældende for, hvordan dine Betingede Aktier
behandles i forbindelse med din fratræden.


6.    Økonomiske aspekter ved deltagelse i Planen


Tildelingen af Betingede Aktier har ingen umiddelbare økonomiske konsekvenser
for dig. Værdien af de Betingede Aktier indgår ikke i beregningen af feriepenge,
pensionsbidrag eller øvrige lovbestemte, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Den fremtidige værdi af Selskabets aktier
kendes ikke og kan ikke forudsiges med sikkerhed.


Facebook, Inc.
1601 Willow Road
Menlo Park, CA 94025
U.S.A.



















--------------------------------------------------------------------------------







 
 






--------------------------------------------------------------------------------





France
French Sub-Plan
The RSUs are intended to qualify for specific treatment under French tax and
social security laws and are subject to the provisions below and the Sub-Plan to
the Facebook, Inc. 2012 Equity Incentive Plan, Qualified Restricted Stock Units
(FRANCE) (the “French Sub-Plan”), which has been provided to Participant and is
incorporated herein. Capitalized terms below shall have the same definitions
assigned to them under the French Sub-Plan and the Agreement.


Settlement
This provision supplements Section 1 of the Agreement:
 
Notwithstanding any discretion in the Plan, the Notice or the Agreement to the
contrary, settlement of the RSUs shall be in Shares and not, in whole or in
part, in the form of cash.


Termination
This provision supplements Section 5 of the Agreement:


Notwithstanding anything to the contrary stated herein, in the Notice, the Plan
or the French Sub-Plan, death of a Participant’s will not cause such
Participant’s unvested RSUs to be immediately forfeited to the Company. In the
case of Participant’s death, if the Participant’s heir or heirs request the
delivery of the Shares subject to the RSUs within a period of six (6) months
following the Participant’s death, then the RSUs will be settled in Shares as
soon as practicable following the request. If no such request is made within six
(6) months following the Participant’s death, the RSUs will be forfeited.


Non-Transferability of RSUs
This provision replaces Section 4 of the Agreement:


RSUs may not be sold, assigned, transferred, pledged, hypothecated, or otherwise
disposed of in any manner other than by will or by the laws of descent and, in
any event, always in accordance with applicable laws.


Minimum Vesting Period
Notwithstanding anything to the contrary stated herein, in the Notice, the Plan
or the French Sub-Plan, save in the case of death a Participant, RSUs will not
vest nor be settled before the first (1st) annual anniversary of the Grant Date
(as defined under the French Sub-Plan) or such other period as is required to
comply with the minimum mandatory vesting period applicable to Shares underlying
French-qualified Restricted Stock Units under Section L. 225-197-1 of the French
Commercial Code, as amended, or by the French Tax Code or French Social Security
Code, as amended.
 
Mandatory Holding Period
Notwithstanding anything to the contrary stated herein, in the Notice, the Plan
or the French Sub-Plan, any Shares issued to Participant upon settlement of the
RSUs must be held (and cannot be sold or transferred) until the expiration of a
period which, together with the vesting period, can be no less than two years
from the Grant Date, or such other period as is required to comply with the
minimum mandatory holding period applicable to Shares underlying
French-qualified Restricted Stock Units under Section L. 225-197-1 of the French
Commercial Code, as amended, or by the French Tax Code or French Social Security
Code, as amended; provided that if Participant dies or becomes Disabled, this
mandatory holding period will not apply. In order to enforce this provision, the
Company may, in its discretion, issue appropriate “stop transfer” instructions
to its transfer agent or hold the Shares until the expiration of the holding
period set forth above (such Shares may be held by the Company, a transfer agent
designated by the Company or with a broker designated by the Company).


Closed Periods
Pursuant to article L 225-197-1 of the French Code de commerce, shares of a
listed company cannot be sold (i) during the period of ten (10) stock-exchange
trading days that precede or three (3) stock-exchange trading days that follow
the date on which the consolidated accounts, or failing that, the annual
accounts are made public; and (ii) during the period between the date on which
the company’s management has knowledge of information which, if it were made
public, could have a significant impact on the price of the company’s
securities, and the date ten (10) stock-exchange trading days after that on
which the said information is made public. These rules will apply to Participant
unless Participant is otherwise restricted from selling Shares received upon
settlement of RSUs under similar rules applicable under U.S. law, in which case
the U.S. rules shall prevail. In any event, Participant is at all times required
to comply with the Facebook, Inc. Insider Trading Policy as may be amended from
time to time, which may be accessed
at https://our.intern.facebook.com/intern/wiki/Legal/Insider_Trading_Policy/ and
in particular Section II re No Trading on Material Non-Public Information,
Black-Out Periods, and other important matters.  Persons who violate these
general rules and the Insider Trading Policy may be subject to legal and
financial penalties.  If Participant trades during any applicable Black-Out
Period as described in the Insider Trading Policy, or if the French tax
authorities deem that Participant has not complied with the French closed period
restrictions and/or similar rules under applicable U.S. law, the RSUs and Shares
received under the RSUs may lose Qualified status, and Participant will not
receive preferential tax treatment.


Acknowledgment  
This provision supplements Sections 15 and 17 of the Agreement:


The Company and Participant agree that the RSUs are granted under and governed
by the Notice, this Agreement (including the France section of the
Country-Specific Addendum), the provisions of the Plan and the French Sub-Plan.
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus and the French Sub-Plan, (ii) represents that Participant has
carefully read and is familiar with their provisions, and (iii) hereby accepts
the RSUs subject to all of the terms and conditions set forth herein and those
set forth in the Plan, the French Sub-Plan, the Notice, and the Agreement.


Language Consent
By accepting the Restricted Stock Units, Participant confirms he or she has read
and understood the Plan and the French Sub-Plan and the Agreement, including all
the terms and conditions set forth therein, which were provided in the English
language. Participant accepts the terms of those documents accordingly.


Consentement Relatif à la Langue Utilisée
En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan, le Sous-Plan Français et le présent Contrat, incluant
tous leurs termes et conditions, qui ont été transmis en langue anglaise. Le
Participant accepte les termes de ces documents en connaissance de cause.


Foreign Asset/Account Reporting Notice
If Participant is a French resident and holds Shares outside of France or
maintain a foreign bank account, Participant is required to declare all foreign
securities, bank, and brokerage accounts, whether open, current, or closed
during the tax year, in his or her annual income tax return. Failure to comply
could trigger significant penalties.






--------------------------------------------------------------------------------





 
 
 
 
Germany
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). The report must be filed electronically using
the “General Statistics Reporting Portal” (Allgemeines Meldeportal Statistik)
available via Bundesbank’s website (www.bundesbank.de).  
 
 
 
 
Hong Kong
Settlement
This provision supplements Section 1 of the Agreement:


Any Shares received at settlement of RSUs are a personal investment. If, for any
reason, the RSUs vest and become non-forfeitable and Shares are issued to
Participant within six months of the date of grant, Participant agrees that he
or she will not offer the Shares to the public in Hong Kong or otherwise dispose
of the Shares prior to the six-month anniversary of the date of grant.


Securities Law Notice
The RSUs and any Shares issued upon settlement of the RSUs do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company or a Parent, Subsidiary or Affiliate of the Company.
The Plan, the Agreement, including this Addendum, and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable companies and securities legislation in Hong Kong and have not
been registered with or authorized by any regulatory authority, including the
Securities and Future Commission, in Hong Kong. This Agreement and the
incidental communication materials are intended only for the personal use of
each eligible Participant and not for distribution to any other persons. If
Participant has any questions about any of the contents of this Agreement or the
Plan or other incidental communication materials, Participant should obtain
independent professional advice.
 
 
 
 






--------------------------------------------------------------------------------





India


Exchange Control Notice
Participant must comply with any and all applicable exchange control laws in
India. Without limitation to the foregoing, he or she must repatriate any funds
recognized in connection with the RSUs to India within such time as prescribed
under applicable Indian exchange control laws as amended from time to time.
Participant will receive a foreign inward remittance certificate (“FIRC”) from
the bank where he or she deposits the foreign currency. Participant should
retain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Company or the Employer requests proof of
repatriation.


Foreign Asset/Account Reporting Notice 
Participant is required to declare his or her foreign bank accounts and any
foreign financial assets (including Shares held outside India) in his or her
annual tax return. 
 
 
 
 






--------------------------------------------------------------------------------





Indonesia
Language Consent and Notification
By accepting the RSUs, Participant (i) confirms having read and understood the
documents relating to this grant (i.e., the Notice, the Plan and the Agreement)
which were provided in the English language, (ii) accepts the terms of those
documents accordingly, and (iii) agrees not to challenge the validity of this
document based on Law No. 24 of 2009 on National Flag, Language, Coat of Arms
and National Anthem or the implementing Presidential Regulation (when issued). 


Persetujuan dan Pemberitahuan Bahasa  
Dengan menerima pemberian Unit Saham Terbatas (RSUs) ini, Peserta (i) memberikan
konfirmasi bahwa dirinya telah membaca dan memahami dokumen-dokumen berkaitan
dengan pemberian ini (yaitu, Pemberitahuan Pemberian, Perjanjian Penghargaan dan
Program) yang disediakan dalam Bahasa Inggris, (ii) menerima persyaratan di
dalam dokumen-dokumen tersebut, dan (iii) setuju untuk tidak mengajukan
keberatan atas keberlakuan dari dokumen ini berdasarkan Undang-Undang No. 24
Tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta Lagu Kebangsaan
ataupun Peraturan Presiden sebagai pelaksanaannya (ketika diterbitkan)


Exchange Control Notice
If Participant remits funds (including proceeds from the sale of Shares) into
Indonesia, the Indonesian bank through which the transaction is made will submit
a report of the transaction to Bank Indonesia for statistical reporting
purposes. For transactions of US$10,000 or more, a more detailed description of
the transaction must be included in the report and Participant may be required
to provide information about the transaction (e.g., his or her relationship with
the transferor of the funds, the source of the funds, etc.) to the bank in order
for the bank to complete the report. In addition, Participant may be required to
provide the Bank Indonesia with information on foreign exchange activities,
which may include Shares held outside Indonesia, on a monthly basis. The
reporting should be completed online through Bank Indonesia’s website, by no
later than the 15th day of the following month.
 
 
 
 






--------------------------------------------------------------------------------





Ireland
Director Reporting Requirement Notice
If Participant is a director, shadow director or secretary of an Irish Parent,
Subsidiary or Affiliate of the Company (an "Irish Entity"), and his or her
interest in the Company represents more than 1% of the Company's voting share
capital, Participant is subject to certain notification requirements under
Section 53 of the Companies Act, 1990. Among these requirements is Participant’s
obligation to notify the Irish Entity in writing when he or she receives an
interest (e.g., RSUs, Shares) in the Company and advise the Irish Entity of the
number and class of shares or rights to which the interest relates. This
notification requirement also applies to any rights acquired by Participant’s
spouse or minor children (under the age of 18). Participant should consult his
or her personal legal advisor to ensure compliance with the applicable
requirements.
 
 
 
 






--------------------------------------------------------------------------------





Israel


Sub-Plan for Israeli Participants
The RSUs are granted under the Sub-Plan for Israeli Participants (the “Israeli
Sub-Plan”), which is considered part of the Plan. The terms used herein shall
have the meaning ascribed to them in the Plan or Israeli Sub-Plan. In the event
of any conflict, whether explicit or implied, between the provision of this
Agreement and the Israeli Sub-Plan, the provisions set out in the Israeli
Sub-Plan shall prevail. By accepting this grant, Participant acknowledges that a
copy of the Israeli Sub-Plan has been provided to Participant. The Israeli
Sub-Plan may also be obtained by contacting peeps@fb.com.
Acknowledgment
This provision supplements Sections 15 and 17 of the Agreement:


Participant also (i) declares that she/he is familiar with Section 102 and the
regulations and rules promulgated thereunder, including without limitations the
provisions of the tax route applicable to the RSUs, and agrees to comply with
such provisions, as amended from time to time, provided that if such terms are
not met, Section 102 may not apply, and (ii) agrees to the terms and conditions
of the trust deed signed between the Trustee and the Company and/or the
applicable Subsidiary, which is available for the Participant’s review, during
normal working hours, at Company’s offices, (iii) acknowledges that releasing
the RSUs and Shares from the control of the Trustee prior to the termination of
the Holding Period constitutes a violation of the terms of Section 102 and
agrees to bear the relevant sanctions, (iv) authorizes the Company and/or the
applicable Subsidiary to provide the Trustee with any information required for
the purpose of administering the Plan including executing its obligations under
the Ordinance, the trust deed and the trust agreement, including without
limitation information about his/her RSUs, Shares, income tax rates, salary bank
account, contact details and identification number, (v) declares that he/she is
a resident of the State of Israel for tax purposes on the grant date and agrees
to notify the Company upon any change in the residence address indicated above
and acknowledges that if his/her engagement with the Company or Subsidiary is
terminated and he/she is no longer employed by the Company or any Subsidiary,
the RSUs and Shares shall remain subject to Section 102, the trust agreement,
the Plan and this Agreement; (vi) understands and agrees that if he/she ceases
to be employed or engaged by an Israeli resident Subsidiary but remains employed
by the Company or any Parent, Subsidiary or Affiliate thereof, all unvested RSUs
shall be forfeited to the Company with all rights of the Participant to such
RSUs immediately terminating prior to his/her termination of employment or
services, and any Shares already issued upon the previous vesting of RSUs shall
remain subject to Section 102, the trust agreement, the Plan and this Agreement;
(vii) warrants and undertakes that at the time of grant of the RSUs herein, or
as a consequence of the grant, the Participant is not and will not become a
holder of a “controlling interest” in the Company, as such term is defined in
Section 32(9) of the Ordinance, and (viii) the grant of RSUs is conditioned upon
the Participant signing all documents requested by the Company or the Trustee.


Section 102 Capital Gains Trustee Route
The RSUs are intended to be subject to the Capital Gains Route under Section 102
of the Ordinance, subject to Participant consenting to the requirements of such
tax route by accepting the terms of this agreement and the grant of RSUs, and
subject further to the compliance with all the terms and conditions of such tax
route. Under the Capital Gains Route tax is only due upon sale of the Shares or
upon release of the Shares from the holding or control of the Trustee.


Trustee Arrangement
The RSUs, the Shares issued upon vesting and/or any additional rights, including
without limitation any right to receive any dividends or any shares received as
a result of an adjustment made under the Plan that may be granted in connection
with the RSUs (the “Additional Rights”), shall be issued to or controlled by the
Trustee for the benefit of the Participant under the provisions of the 102
Capital Gains Route and will be controlled by the Trustee for at least the
period stated in Section 102 of the Ordinance and the Income Tax Rules (Tax
Benefits in Share Issuance to Employees) 5763-2003 (the “Rules”). In the event
the RSUs do not meet the requirements of Section 102 of the Ordinance, such RSUs
and the underlying Shares shall not qualify for the favorable tax treatment
under Section 102 of the Ordinance. The Company makes no representations or
guarantees that the RSUs will qualify for favorable tax treatment and will not
be liable or responsible if favorable tax treatment is not available under
Section 102 of the Ordinance. Any fees associated with any exercise, sale,
transfer or any act in relation to the RSUs shall be borne by the Participant
and the Trustee and/or the Company and/or any Subsidiary shall be entitled to
withhold or deduct such fees from payments otherwise due to Participant from the
Company or a Subsidiary or the Trustee. In the event there is any delay in
delivering the proceeds from the sale of Shares or any other funds related to
participation in the Plan, neither the Company, the Trustee nor any Subsidiary
is responsible for any foreign exchange rate fluctuations that may affect any
amounts deliverable to the Participant.


Restrictions on Sale
In accordance with the requirements of Section 102 of the Ordinance and the
Capital Gains Route, Participant shall not sell nor transfer the Shares or
Additional Rights from the Trustee until the end of the required Holding Period.
Notwithstanding the above, if any such sale or transfer occurs before the end of
the required Holding Period, the sanctions under Section 102 shall apply to and
shall be borne by Participant.


Taxes
This provision supplements Section 6 of the Agreement and the Taxes provision in
the "All Non-U.S. Jurisdictions" section of this Addendum:


The RSUs are intended to be taxed in accordance with Section 102, subject to
full and complete compliance with the terms of Section 102. Participants with
dual residency for tax purposes may be subject to taxation in several
jurisdictions.


Any Tax imposed in respect of the RSUs and/or Shares, including, but not limited
to, the grant of RSUs, and/or the vesting, transfer, waiver, or expiration of
RSUs and/or Shares, and/or the sale of Shares, shall be borne solely by
Participant, and in the event of death, by Participant's heirs. The Company, any
Subsidiary, the Trustee or anyone on their behalf shall not be required to bear
the aforementioned Taxes, directly or indirectly, nor shall they be required to
gross up such Tax in Participant's salaries or remuneration. The applicable Tax
shall be withheld from the proceeds of sale of Shares or shall be paid to the
Company or a Subsidiary or the Trustee by Participant. Without derogating from
the aforementioned, the Company or a Subsidiary or the Trustee shall be entitled
to withhold Taxes as it deems compliant with applicable law and to deduct any
Taxes from payments otherwise due to Participant from the Company or a
Subsidiary or the Trustee. The ramifications of any future modification of
applicable law regarding the taxation of the RSUs granted to Participant shall
apply to Participant accordingly and Participant shall bear the full cost
thereof, unless such modified laws expressly provide otherwise.


The issuance of the Shares upon the vesting of RSUs or in respect thereto, shall
be subject to the full payments of any Tax (if applicable).


Securities Law Notice
An exemption from filing a prospectus with relation to the Plan has been granted
to the Company by the Israeli Securities Authority. Copies of the Plan and the
Form S-8 registration statement for the Plan filed with the U.S. Securities and
Exchange Commission will be made available by request from peeps@fb.com.






--------------------------------------------------------------------------------





 
 
 
 
Italy
Acknowledgment of Certain Provisions
This provision supplements Sections 15 and 17 of the Agreement:


In accepting the RSUs, Participant acknowledges that he or she has read and
specifically and expressly approves the following provisions in the Agreement:
Section 5: Termination; Section 6: Withholding Taxes, as supplemented by the
Taxes provision in the "All Non-U.S. Jurisdictions" section of this Addendum;
Section 11: Compliance with Laws and Regulations; Section 11: Country-Specific
Addendum and Additional Requirements; Section 13: Governing Law; Choice of
Venue; Section 15: Nature of Grant; Section 17: Acknowledgment and Acceptance
and the EU/EEA Data Privacy provision in this Addendum.
Foreign Asset/Account Reporting Notice 
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) that may generate income taxable in
Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax is due. These reporting obligations will also apply to
Italian residents who are the beneficial owners of foreign financial assets
under Italian money laundering provisions.
 
 
 
 
Japan
Foreign Asset/Account Reporting Notice
Participant is required to report details of any assets held outside of Japan as
of December 31, including shares of Common Stock acquired under the Plan, to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
 
 
 
 
Korea
Foreign Asset/Account Reporting Notice
Participant must declare all of his or her foreign financial accounts (i.e.,
non-Korean bank accounts, brokerage accounts, etc.) to the Korean tax
authorities and file a report with respect to such accounts if the value of such
accounts exceeds KRW 1 billion (or an equivalent amount in foreign currency) on
any month-end date during the year.
 
 
 
 






--------------------------------------------------------------------------------





Malaysia
Securities Law Notice
The grant of the RSUs in Malaysia constitutes or relates to an ‘excluded offer,’
‘excluded invitation,’ or ‘excluded issue’ pursuant to Section 229 and Section
230 of the Capital Markets and Services Act (“CMSA”), and as a consequence no
prospectus is required to be registered with the Securities Commission of
Malaysia. The RSU documents do not constitute and may not be used for the
purpose of a public offering or an issue, offer for subscription or purchase,
invitation to subscribe for or purchase any securities requiring the
registration of a prospectus with the Securities Commission in Malaysia under
the CMSA.


Director Reporting Requirement Notice
If Participant is a director of a Malaysian Parent, Subsidiary or Affiliate (a
“Malaysian Entity”), he or she is subject to certain notification requirements
under the Malaysian Companies Act, 1965. Among these requirements is an
obligation to notify the Malaysian Entity in writing when Participant receives
an interest (e.g., RSUs, Shares, etc.) in the Company or any of its related
companies. In addition, Participant must notify the Malaysian Entity when he or
she sell Shares of the Company or any of its related companies (including when
he or she sells Shares acquired upon vesting and settlement of the RSUs).
Additionally, Participant must also notify the Malaysian Entity if there are any
subsequent changes in his or her interest in the Company or any related
companies. These notifications must be made within fourteen (14) days of
acquiring or disposing of any interest in the Company or any of its related
companies.


 
 
 
 






--------------------------------------------------------------------------------





Mexico
Labor Law Policy and Acknowledgment
By accepting the RSUs, Participant expressly recognizes that Facebook, Inc.,
with registered offices at 1601 Willow Road, Menlo Park, California 94025,
U.S.A., is solely responsible for the administration of the Plan and that
Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Participant and the Company since
Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole Employer is Facebook Mexico S De RL De CV
(“Facebook-Mexico”). Based on the foregoing, Participant expressly recognizes
that the Plan and the benefits that Participant may derive from his or her
participation in the Plan do not establish any rights between Participant and
Facebook-Mexico, and do not form part of the employment conditions and/or
benefits provided by Facebook-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
Affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Plan Document Acknowledgment
By accepting the RSUs, Participant acknowledges that he or she has received a
copy of the Plan, has reviewed the Plan and the Agreement in their entirety and
fully understands and accepts all provisions of the Plan and the Agreement. In
addition, by accepting the RSUs, Participant acknowledges that he or she has
read and specifically and expressly approves the terms and conditions in Section
15 of the Agreement (“Nature of Grant”), in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) neither the Company, the Employer nor any Affiliate is
responsible for any decrease in the value of the Shares underlying the RSUs.
Política de la Ley Laboral y Reconocimiento  
Al aceptar las Unidades de Acciones Restringidas (RSU), el Participante reconoce
expresamente que Facebook, Inc., con oficinas registradas ubicadas a 1601 Willow
Road, Menlo Park, California 94025, U.S.A., es el único responsable de la
administración del Plan y que participación del Participante en el mismo y la
adquisición de Acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, debido a que la participación de esa
persona en el Plan deriva únicamente de una relación comercial y el único Patrón
del participante es Facebook Mexico S De RL De CV (“Facebook-Mexico”). Derivado
de lo anterior, el Participante reconoce expresamente que el Plan y los
beneficios que pudieran derivar para el Participante por su participación en
el mismo, no establecen ningún derecho entre el Participante e Facebook-México,
y no forman parte de las condiciones laborales y/o prestaciones otorgadas por
Facebook-México, y cualquier modificación al Plan o la terminación del mismo de
ninguna manera podrá ser interpretada como una modificación o desmejora de los
términos y condiciones de trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.
Reconocimiento de Documentos del Plan
Al aceptar las Unidades de Acciones Restringidas (RSU), el Participante reconoce
que ha recibido una copia del Plan, que ha revisado el Plan y el Acuerdo de
Concesión en su totalidad y entiende y acepta los términos del Plan y del
Acuerdo de Concesión. Adicionalmente, al aceptar los RSU, el Participante
reconoce que ha leído y específica y expresamente aprueba los términos y
condiciones del Sección 15 del Acuerdo de Concesión (denominado "Naturaleza de
la Concesión"), donde claramente se establece que (i) la participación en el
Plan no constituye un derecho adquirido, (ii) el Plan y la participación en el
Plan es ofrecido por la Compañía en forma totalmente discresional; (iii) la
participación en el Plan es voluntaria; y (iv) ni la Compañía ni el Patrón ni su
Afiliada es responsable por el decremento en el valor de las acciones de los
RSU. 






--------------------------------------------------------------------------------





 
 
 
 
Netherlands
There are no country-specific provisions.
 
 
 
 
New Zealand
Securities Law Notice
WARNING: This is an offer of Restricted Stock Units over Shares which, once
vested and settled in accordance with the terms of the Agreement and the Plan,
will give Participant a stake in the ownership of the Company. Participant may
receive a return if dividends are paid. If the Company runs into financial
difficulties and is wound up, Participant will only be paid after all creditors
have been paid. Participant may lose some or all of his or her investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, Participant may not be given all the information usually required.
Participant will also have fewer other legal protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing.


The Shares are quoted on the Nasdaq. This means Participant may be able to sell
them on the Nasdaq if there are interested buyers. Participant may get less than
he or she invested. The price will depend on the demand for the Shares. 


For information on risk factors impacting the Company's business that may affect
the value of the Shares, Participant should refer to the risk factors discussion
in the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at https://investor.fb.com/.
 
 
 
 
Norway
There are no country-specific provisions.
 
 
 
 






--------------------------------------------------------------------------------





Philippines
Securities Law Notice 
Participant should be aware of the risks of participating in the Plan, which
include (without limitation) the risk of fluctuation in the price of the Shares
on the Nasdaq and the risk of currency fluctuations between the U.S. Dollar and
his or her local currency. In this regard, Participant should note that the
value of any Shares he or she may acquire under the Plan may decrease, and
fluctuations in foreign exchange rates between his or her local currency and the
U.S. Dollar may affect the value of the RSUs or any amounts due to Participant
upon vesting and settlement of the RSUs or upon sale of any Shares he or she
acquires under the Plan. The Company is not making any representations,
projections or assurances about the value of the Shares now or in the future.


For further information on risk factors impacting the Company's business that
may affect the value of the Shares, Participant should refer to the risk factors
discussion in the Company's Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov/, as well as on the Company's “Investor
Relations” website at https://investor.fb.com/.


Participant is permitted to sell the Shares acquired under the Plan through the
designated broker appointed under the Plan (or such other broker to whom he or
she transfers the Shares), provided the resale of Shares acquired under the Plan
takes place outside of the Philippines through the facilities of a stock
exchange on which the Shares are listed (e.g., the Nasdaq).
 
 
 
 
Poland
Exchange Control Notice
If Participant maintains bank or brokerage accounts holding cash and foreign
securities (including Shares) outside of Poland, he or she will be required to
report information to the National Bank of Poland on transactions and balances
in such accounts if the value of such cash and securities exceeds PLN 7 million.
If required, such reports must be filed on special forms available on the
website of the National Bank of Poland. In addition, any transfer of funds in
excess of EUR15,000 into or out of Poland must be effected through a bank
account in Poland. Lastly, Participant is required to store all documents
connected with any foreign exchange transactions that he or she engages in for a
period of five years, as measured from the end of the year in which such
transaction occurred.
 
 
 
 






--------------------------------------------------------------------------------





Singapore


Securities Law Notice
The grant of the RSUs is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made with a view to the Shares being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore. The RSUs
are subject to section 257 of the SFA and Participant will not be able to make
(i) any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares subject to the RSUs in Singapore, unless such sale
or offer is made (a) more than six months after the date of grant or (b)
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA (Chapter 289, 2006 Ed.).


CEO and Director Reporting Requirement Notice
If Participant is the Chief Executive Officer (“CEO”) or a director, associate
director or shadow director of a Singaporean Parent, Subsidiary or Affiliate (a
“Singaporean Entity”), he or she is subject to certain notification requirements
under the Singapore Companies Act. Among these requirements is an obligation to
notify the Singaporean Entity in writing when he or she receives or dispose of
an interest (e.g., RSUs, Shares) in the Company or any related companies. These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of Participant’s interests in the Company or any related company
within two business days of becoming the CEO or a director, associate director
or shadow director.


Exit Tax / Deemed Vesting Rule
If Participant is (a) neither a Singapore citizen nor a Singapore permanent
resident, and he or she (i) intends to leave Singapore for any period exceeding
three months, (ii) will be posted overseas on a secondment, or (iii) are about
to cease employment with the Singaporean Entity with which Participant was
employed at the time of grant, regardless of whether he or she intends to remain
in Singapore, or (b) a Singapore permanent resident, and Participant (i) intends
to leave Singapore for any period exceeding three months, (ii) will be posted
overseas on a secondment or (iii) are about to cease employment with the
Singaporean Entity with which he or she was employed at the time of grant and
intend to leave Singapore on a permanent basis, Participant may be subject to an
exit tax upon his or her departure from Singapore or cessation of employment, as
applicable. In such case, Participant will be taxed on his or her Award on a
“deemed vesting” basis, i.e., Participant will be deemed to have vested in his
or her RSUs on the later of (A) one month before the date he or she departs
Singapore or cease employment, or (B) the date on which his or her RSUs were
granted. If Participant is subject to the exit tax, he or she acknowledges and
agrees that the Employer will report details of Participant’s departure from
Singapore or cessation of employment to the Inland Revenue Authority of
Singapore and will withhold any income payable to him or her for a period of up
to 30 days. Participant should consult with a personal tax advisor in the event
he or she may be subject to these exit tax rules.






--------------------------------------------------------------------------------





South Africa
Taxes
This provision supplements Section 6 of the Agreement and the Taxes provision in
the "All Non-U.S. Jurisdictions" section of this Addendum:


By accepting the RSUs, Participant agrees that, immediately upon vesting of the
RSUs, Participant will notify his or her employer of the amount of any gain
realized. If Participant fails to advise his or her employer of the gain
realized upon vesting, Participant may be liable for a fine. Participant will be
solely responsible for paying any difference between the actual tax liability
and the amount withheld by his or her employer.


Securities Law Notice
In compliance with South African securities law, the documents listed below are
available for review at the addresses listed below:


•    The Company’s most recent annual financial statement:
https://investor.fb.com/.
•    The Company’s most recent Plan prospectus:
http://www.schwab.com/facebook


A hard copy of the above documents will be sent to Participant free of charge
upon written request to: peeps@fb.com.


Exchange Control Notice
Participant is solely responsible for complying with applicable South African
exchange control regulations. Since the exchange control laws change frequently
and without notice, Participant should consult his or her legal advisor prior to
the acquisition or sale of Shares acquired under the Plan to ensure his or her
compliance with current regulations.
 
 
 
 






--------------------------------------------------------------------------------





Spain
Nature of Grant
This provision supplements Section 15 of the Agreement:


Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs to individuals who may be employees of the
Company or a Parent, Subsidiary or Affiliate throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any Parent, Subsidiary or Affiliate on an ongoing basis other than as stated in
this Agreement. Consequently, Participant understands that the RSUs are granted
on the assumption and condition that the RSUs and any Shares to be issued upon
vesting of the RSUs are not part of any employment contract (either with the
Company or any Parent, Subsidiary or Affiliate) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right. Further, Participant understands that the RSUs would not be
granted to Participant but for the assumptions and conditions referred to
herein; thus, Participant acknowledges and freely accepts that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, then the grant of the RSUs and any right to the Shares shall be null
and void.
Participant understands and agrees that, as a condition of the grant of the
RSUs, Termination for any reason (including the reasons listed below) will
automatically result in the loss of the RSUs that may have been granted to
Participant and that have not vested as of date of Termination as described in
Section 5 of the Agreement. In particular, Participant understands and agrees
that any unvested RSUs as of the date of Termination will be forfeited without
entitlement to the underlying Shares or to any amount of indemnification in the
event of a Termination by reason of, but not limited to, resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
dismissal on objective grounds, whether adjudged or recognized to be with or
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Participant’s
employer and under Article 10.3 of the Royal Decree 1382/1985. Participant
acknowledges that he or she has read and specifically accepts the conditions
referred to in Section 5 of the Agreement.
Exchange Control Notice
The acquisition, ownership and disposition of Shares must be declared for
statistical purposes to the Spanish “Dirección General de Comercio e
Inversiones” (the DGCI), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be made by filing a D-6 form each January for Shares purchased
or sold during (or owned by Participant as of December 31) of the prior year;
however, if the value of Shares acquired or sold exceeds €1,502,530 (or
Participant holds 10% or more of the share capital of the Company or such other
amount that would entitle him or her to join the Company’s Board of Directors),
the declaration must also be filed within one month of the acquisition or sale,
as applicable.


In addition, Participant may be required to declare electronically to the Bank
of Spain any securities accounts (including brokerage accounts) held abroad, any
foreign instruments (including Shares), and any transactions with non-Spanish
residents (including any payments of Shares made to Participant by the Company)
depending on the value of the transactions during the relevant year or the
balances in such accounts and the value of such instruments as of December 31 of
the relevant year. Participant should consult with his or her personal legal
advisor regarding the applicable thresholds and corresponding reporting
requirements.


Foreign Asset/Account Reporting Notice
To the extent that Participant holds assets or rights outside of Spain (e.g.,
Shares or cash held in a brokerage or bank account) with a value in excess of
€50,000 per asset type as of December 31 (or at any time during the year in
which the asset is sold), he or she will be required to report information on
such assets or rights on his or her tax return (tax form 720) for such year.
After such assets or rights are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
assets or rights increases by more than €20,000, or if the ownership of such
assets or rights is transferred or relinquished during the year. The report must
be completed by March 31.










--------------------------------------------------------------------------------





 
 
 
 
Sweden
There are no country-specific provisions.
 
 
 
 
Switzerland
Securities Law Notice
The award of RSUs is considered a private offering in Switzerland; therefore, it
is not subject to registration. Participant should note that neither this
document nor any other materials relating to the RSUs (i) constitute a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (ii) may be publicly distributed nor otherwise made publicly
available in Switzerland, and (iii) have been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority).
 
 
 
 
Taiwan
Exchange Control Notice
Participant may acquire and remit foreign currency (including proceeds from the
sale of Shares) into and out of Taiwan up to US $5,000,000 per year. If the
transaction amount is TWD 500,000 or more in a single transaction, he or she
must submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank. If the transaction
amount is US $500,000 or more, Participant may be required to provide additional
supporting documentation to the satisfaction of the remitting bank.
 
 
 
 
Thailand
Exchange Control Notice
If Participant receives proceeds from the sale of Shares in excess of US$50,000
in a single transaction, he or she must immediately repatriate the funds to
Thailand and convert the funds to Thai Baht within 360 days of repatriation or
deposit the funds in an authorized foreign exchange account in Thailand.
Participant must also report the inward remittance by submitting the Foreign
Exchange Transaction Form to an authorized agent.
 
 
 
 






--------------------------------------------------------------------------------





United Arab Emirates
Securities Law Notice
The Plan is only being offered to qualified employees and is in the nature of
providing equity incentives to employees of the Company’s Subsidiary in the
United Arab Emirates. The Plan and the Agreement are intended for distribution
only to such employees and must not be delivered to, or relied on by, any other
person. Participant should conduct his or her own due diligence on the RSUs
offered pursuant to this Agreement. If Participant does not understand the
contents of the Plan and/or the Agreement, he or she should consult an
authorized financial adviser. The Emirates Securities and Commodities Authority
and the Dubai Financial Services Authority have no responsibility for reviewing
or verifying any documents in connection with the Plan. Further, the Ministry of
the Economy and the Dubai Department of Economic Development have not approved
the Plan or the Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.
 
 
 
 






--------------------------------------------------------------------------------





United Kingdom
Settlement
This provision supplements Section 1 of the Agreement:
 
Notwithstanding any discretion in the Plan, the Notice or the Agreement to the
contrary, settlement of the RSUs shall be in Shares and not, in whole or in
part, in the form of cash.


Taxes
This provision supplements Section 6 of the Agreement and the Taxes provision in
the "All Non-U.S. Jurisdictions" section of this Addendum:
  
Without limitation to Section 6 of the Agreement, Participant agrees to be
liable for any Tax-Related Items related to his or her participation in the Plan
and legally applicable to Participant and hereby covenants to pay any such
Tax-Related Items, as and when requested by the Company or the Employer or Her
Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority). Participant also agrees to indemnify and keep indemnified
the Company and the Employer against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on Participant’s behalf.


Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is an executive officer or director and the income tax is not
collected from or paid by Participant within ninety (90) days of the end of the
U.K. tax year in which an event giving rise to the indemnification described
above occurs, the amount of any uncollected income tax may constitute a benefit
to Participant on which additional income tax and national insurance
contributions may be payable. Participant acknowledges that he or she will be
responsible for reporting and paying any income tax due on this additional
benefit directly to the HMRC under the self-assessment regime and for paying the
Company or the Employer, as applicable, for the value of any employee national
insurance contributions due on this additional benefit.




 
 



 







